Exhibit COMMON STOCK PURCHASE AGREEMENT COMMON STOCK PURCHASE AGREEMENT (the “Agreement”), dated as of February 14, 2008, by and between DOR BioPharma, Inc., a Delaware corporation (the “Company”), and Fusion Capital Fund II, LLC, an Illinois limited liability company (the “Buyer”).Capitalized terms used herein and not otherwise defined herein are defined in Section 10 hereof. WHEREAS: Subject to the terms and conditions set forth in this Agreement, the Company wishes to sell to the Buyer, and the Buyer wishes to buy from the Company, up to Eight Million Five Hundred Thousand ($8,500,000) of the Company's common stock, $0.001 par value (the “Common Stock”).The shares of Common Stock to be purchased hereunder are referred to herein as the "Purchase Shares." NOW THEREFORE, the Company and the Buyer hereby agree as follows: 1.PURCHASE OF COMMON STOCK. Subject to the terms and conditions set forth in this Agreement, the Company has the right to sell to the Buyer, and the Buyer has the obligation to purchase from the Company, Purchase Shares as follows: (a)Initial Purchases; Commencement of Base and Block Purchases of Common Stock.Within one Business Day after the execution of this Agreement, the Buyer shall purchase from the Company 2,777,778 Purchase Shares and a common stock purchase warrant (the “Warrant” to purchase1,388,889 shares of Common Stock (the “Warrant Shares”) in the form of Exhibit F attached hereto and upon receipt of such Purchase Shares and the Warrant, pay to the Company as the purchase price therefor, via wire transfer,
